       Case 4:19-cv-00565-MWB Document 25 Filed 06/25/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CATHERINE E. WITMER,                               No. 4:19-CV-00565

            Plaintiff,                             (Judge Brann)

      v.

POST 245, INC.

            Defendant.

                                    ORDER

      AND NOW, this 25th day of June 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Plaintiff’s Motion for Partial Summary Judgment, Doc. 17, is DENIED. A

telephonic status conference will be scheduled by separate Order.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
